105 F.3d 667
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Paul WILSON, Defendant-Appellant.
No. 95-30106.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1996.*  Dec. 18, 1996.

Appeal for the United States District Court for the District of Alaska, D.C. No. CR-94-00091-JKS;  Harry Branson, Magistrate Judge, Presiding.
D.Alaska
REMANDED.
Before:  NOONAN, THOMPSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
The judgment says that Wilson is "placed on probation for a term of one year."   The challenged condition of probation runs for three years.  We need not decide whether a condition of probation can ever last longer than the probation itself, because the government has conceded that this case should be remanded for resentencing to limit the condition to the one year term of probation.


3
The one year of probation has elapsed.  Wilson's challenges to the restrictions during the period of probation are therefore moot.


4
We REMAND so that the district court can correct the term of probation.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3